


Exhibit 10.1

[visualant_logo.gif]




June 27, 2011




Greg Hawkins, Jeff Fulmer & Ryan Hawkins

Eagle Technologies USA

595 Apollo Street

Brea, CA 92821




Re:      Letter of Intent




Dear Gentlemen:




The following represents a summary of the terms of our proposal regarding an
acquisition by Visualant, Inc. (“Visualant” or “Company”) or its wholly-owned
subsidiary, TransTech Systems, Inc., of one hundred percent (100%) of the stock
(on a fully-diluted basis) of Eagle Technologies USA (“ET”), a California
corporation.  This Letter of Intent ("Letter of Intent") sets forth the
agreement of the parties to proceed promptly and in good faith to complete the
terms of, and to execute, deliver and perform a Stock Purchase Agreement (the
“Definitive Agreement”).




This Letter of Intent shall expire on August 30, 2011 or until the parties enter
into the Definitive Agreement, whichever occurs first, with an outside
anticipated closing date of the transaction no later than thirty (30) days from
the date the Definitive Agreement is executed by all parties or such other date
for closing as is set forth in said Agreement.  Upon written request to ET,
Visualant shall be entitled to a 30-day extension of the expiration date of this
Letter of Intent should any extension be necessary due to delays in completing
the due diligence review pursuant to Section 5 below or in satisfying any of the
conditions precedent in Section 4.




The transaction will be structured as follows:




1.         Acquisition of Stock.  Visualant or its wholly-owned subsidiary,
TransTech Systems, Inc. will acquire from ET and/or its shareholders
(collectively, the “Seller”) one hundred percent (100%), on a fully-diluted
basis, of all of the issued and outstanding shares of all classes of stock (the
“Shares”) of ET (the “Acquisition”).




2.         Consideration.  As consideration for the Shares, Visualant will pay
Seller a total of One Million U.S. Dollars ($1,000,000), which shall be payable
in a combination of promissory notes and common stock as follows:




(a)        One Million Two Hundred Thousand (1,200,000) SEC Rule 144 restricted
shares of Visualant common stock.





500 Union Street        Suite 406       Seattle, WA 98101




--------------------------------------------------------------------------------




Letter of Intent







(b)        A promissory note in the amount of Five Hundred Thousand Dollars
($500,000) payable as follows:




 

1)

The sum of One Hundred and Fifty Thousand Dollars ($150,000) will be paid in
cash to Seller on the earlier of the one-year anniversary of the closing date of
the Acquisition or upon the closing of more than Two Million Five Hundred
Thousand in financing.

 

 

 

 

2)

The sum of One Hundred and Fifty Thousand Dollars ($150,000) will be paid in
cash to Seller on the earlier of the two-year anniversary of the closing date of
the Acquisition or upon the closing of more than Five Million in aggregate
financing since closing.

 

 

 

 

3)

The sum of Two Hundred Thousand Dollars ($200,000) on the earlier of the third
anniversary of closing date of the Acquisition or upon the closing of more than
Seven Million Five Hundred Thousand in aggregate financing since closing.

 

 

 

 

4)

The promissory note shall have a security interest on all stock and assets of ET
until paid in full.




(c)       The foregoing consideration shall be structured in the definitive
agreement in such as way as to provide such favorable tax consequences for ET
and its shareholder may desire or deem necessary.




3.         Management of ET Post-Acquisition.  




(a)       ET will be operated as a separate division or wholly-owned subsidiary
of TransTech, with separate profit and loss responsibilities.  Designated
management will have employment contracts with base compensation, bonus and
benefits commensurate with their positions.  In no event will their compensation
be less than that received during the previous year pre-closing.




(b)       ET management and employees will participate in the Visualant
employees’ stock option plan under terms and conditions to be established by
management and the Board of Directors of Visualant.  Designated senior managers
of ET shall have employment contracts with the company which shall be executed
at closing.




(c)       Visualant shall provide an aggregate of Two Hundred and Fifty Thousand
Dollars ($250,000) funding post closing for operating purposes to expand the
product lines of ET.




(d)       Additional consideration will be provided posting closing to the
ownership and senior management in ET in form of the creation of a bonus pool.
 The bonus pool will be comprised of One Million (1,000,000) shares of Visualant
common stock which shall be escrowed at closing and released to ET ownership and
management if they generate Four Million Dollars in cash flow positive gross
revenues with two years of closing of this transaction which shares shall be
distributed in a manner to be agreed upon at the sole discretion of the
ownership and senior management of ET.




Page 2

--------------------------------------------------------------------------------




Letter of Intent







4.         Conditions Precedent.  As conditions precedent to the closing of the
Acquisition, the following events must first have occurred or be satisfied:




(a)        Consent of Directors and Shareholders.  The Board of Directors and
the shareholders of Visualant and ET shall have approved and agreed to the
acquisition of the Shares of ET by Visualant.




(b)       Third-Party Consents.  To the extent required under the terms of any
existing contracts, all third-party approvals and consents shall have been
obtained to the sale of the Shares and the sale of a controlling interest in ET
to Visualant.




(c)       Due Diligence Review.  Visualant and its legal counsel shall have
completed, to their satisfaction in their sole discretion, their due diligence
review of ET and all of its properties and assets.




(d)       Litigation.  Resolution of the now outstanding litigation between ET
and Los Angeles Collections shall have been obtained and such resolution shall
be acceptable to Visualant.




5.         Due Diligence.  ET and its shareholders agree to honor all reasonable
requests of Visualant, its legal counsel, accountants and other agents, for
information, materials and documents that relate to ET, its properties and
assets.  Visualant and its agents and representatives agree to preserve the
confidentiality of all information, materials and documents provided to them.
 In that regard, ET and its shareholders agree that Visualant shall have full
and complete access to the books, records, financial statements and other
documents (including without limitation, articles of incorporation, bylaws,
minutes, stock transfer books, material contracts, and tax returns) of ET as
Visualant, its legal counsel and accountants, may deem reasonable or necessary
to conduct an adequate due diligence investigation and review.




6.         Good Faith Representation.  This Letter of Intent is intended to set
forth the basic terms and conditions of the parties with respect to the matters
discussed.  The parties agree that hereafter they shall promptly take all steps
necessary to have their respective legal counsel prepare the final documentation
necessary to effectuate their agreements.  To the extent that any material issue
is not resolved herein, the parties agree to promptly and in good faith resolve
the same.  Notwithstanding the lack of final documentation at this time, the
parties agree to proceed at all possible speed to satisfy any conditions
precedent to the completion of the intended Acquisition to all extents possible.




7.         Confidentiality.  The parties understand that it is possible certain
of the conditions precedent may fail and that the intended transaction may not
be completed, notwithstanding each party’s good faith best efforts.  Therefore,
the parties agree that any information obtained from any other party pursuant to
the negotiations leading to this Letter of Intent or hereafter until closing
shall be deemed by each to be confidential trade and business secrets of each,
and each party hereby warrants that it shall not disclose the same to any other
person without the express prior written consent of the party from whom the
information was obtained.




Page 3

--------------------------------------------------------------------------------




Letter of Intent







8.         Definitive Agreements.  The parties intend that a Stock Purchase
Agreement and any other necessary ancillary agreements (collectively, the
“Definitive Agreements”), which will contain customary covenants, conditions,
representations and warranties made as of the date of execution and as of the
date of closing of the Acquisition, will be completed and executed by the
parties at or prior to the time of closing.




9.         Lock-Up.  The provisions of this Section 9 shall not be binding on ET
until such time as the condition precedent set forth in Section 4(b) above has
been satisfied or expressly waived by Visualant.  Upon satisfaction or waiver of
the condition precedent set forth in Section 4(b), and in consideration of the
effort and expense to be incurred by Visualant in connection with its due
diligence review and the proposed Acquisition, ET, its directors, officers and
shareholders, jointly and severally, agree that for the period commencing on the
date such condition precedent has been satisfied or waived and ending on the
later of: (a) January 10, 2010, or (b) the date this Letter of Intent expires,
including any extension hereof (the “lock-up period”), each of you will not in
any way seek, on your own behalf or on behalf of others, to approach or involve
other individuals or entities in this Acquisition except in cooperation and
concert with the undersigned.  Each of you further covenant and agree that
during said lock-up period, you will not, either on your own behalf or on behalf
of ET or the shareholders of ET:  (a) discuss, entertain, consider, solicit or
initiate any proposal (including any prior offer or solicitation) that
contemplates the sale of ET or any of its assets, including but not limited to
its intellectual property; or (b) negotiate or execute any contract, agreement
or undertaking with any third party or entity that contemplates or provides for,
either directly or indirectly, the sale of ET, or its assets; or (c) take any
action which would materially alter the nature or extent of its assets, or
otherwise render impossible the consummation of the transactions contemplated by
this Letter of Intent.




10.       Conduct of Business.  Until the closing of the Acquisition or the
termination of this Letter of Intent, ET will conduct its business and
operations in a manner consistent with past practices and will not engage in
transactions outside the ordinary course of business.




11.       Expenses.  The Company shall be solely responsible for paying the ET
fees up to $10,000 for legal counsel and accountants. ET and/or its shareholders
will be responsible for any other expenses and any taxes due, if any, as a
result of the stock sale contemplated herein.




12.       Binding Nature.  Upon your approval and acceptance hereof, this Letter
of Intent shall constitute a binding agreement to enter into the aforesaid
Definitive Agreements, subject, however, to the satisfaction of the conditions
precedent set forth in Section 4 above.




If you accept and agree to this Letter of Intent, please sign and date a copy of
this letter and return it to the undersigned at 500 Union Street, Suite 406,
Seattle, WA 98101, facsimile number (206) 903 1352.  




Page 4

--------------------------------------------------------------------------------




Letter of Intent







Sincerely yours,




Visualant, Inc.




/s/ Ron Erickson

Ron Erickson

Its:  Chairman




TransTech Systems, Inc.




/s/ Jim Gingo

Jim Gingo

Its:  President







Agreed to and accepted on June 27, 2011




Eagle Technologies USA




/s/ Gregory Hawkins

Gregory Hawkins

Title: Managing Director




Page 5

--------------------------------------------------------------------------------